Citation Nr: 1025021	
Decision Date: 07/06/10    Archive Date: 07/19/10

DOCKET NO.  08-06 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel
 

INTRODUCTION

The Veteran served on active duty from March 1971 to December 
1972, to include service in Vietnam from September 1971 to May 
1972.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision entered in October 2006 by the 
VARO in Phoenix, Arizona, denying the Veteran's original claim 
for service connection for PTSD.  

Pursuant to his request, the Veteran was afforded a hearing 
before the Board, sitting at the RO, in December 2009.  A 
transcript of that proceeding is included in the claims file.  At 
the hearing, the Veteran submitted additional evidence, along 
with a written waiver for its initial consideration by the RO.  


FINDINGS OF FACT

1.  The Veteran engaged in combat with the enemy while on active 
duty in Vietnam.  

2.  The Veteran has PTSD based on a combat-related stressor while 
in service.


CONCLUSION OF LAW

PTSD was incurred in service. 38 U.S.C.A. §§ 1110, 1154, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants entitlement to service 
connection for PTSD, which constitutes a complete grant of the 
Veteran's claim.  Therefore, no discussion of VA's duty to notify 
or assist is necessary.
Service connection will be granted if it is shown that the 
appellant suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury or disease in line of duty, 
in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Service connection also may be 
granted for any disease initially diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the effect 
that the claim is plausible; lay assertions relating to questions 
of medical diagnosis or etiology do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and an 
inservice stressor; and credible supporting evidence that the 
claimed inservice stressor occurred.  38 C.F.R. § 3.304(f).  
Service connection for PTSD requires a verified stressor unless a 
veteran engaged in combat and such combat is the alleged 
stressor.  Id.

38 U.S.C.A. § 1154(b) provides that, in the case of a veteran who 
engaged in combat with the enemy during a period of war, and the 
claimed disease or injury is combat-related, lay evidence of 
inservice incurrence or aggravation of a disease or injury shall 
be accepted if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the lack of official 
record of such incurrence or aggravation during service.  In this 
instance, the Veteran alleges combat service and contends that 
one or more combat-related stressors led to the onset of his 
PTSD.  Notice is taken, too, that 38 U.S.C.A. § 1154(b) does not 
address the questions of the existence of a present disability or 
of a nexus between such disability and service, both of which are 
required for a grant of service connection.  See Libertine v. 
Brown, 9 Vet. App. 521, 522-23 (1996).

In a decision from the United States Court of Appeals for 
Veterans Claims (Court), the Court held that one cannot conclude 
from the mere absence on a veteran's Department of Defense Form 
214, Report of Separation or Discharge, of a medal or citation 
evincing combat that such veteran in fact did not engage in 
combat with the enemy.  Daye v. Nicholson, 20 Vet. App. 512 
(2006).  In Daye the Court pointed out that VA had failed to 
notify the veteran of securing evidence from alternative sources, 
to include "buddy" statements, nor had VA in that case, as in the 
case at hand, made any attempt to verify claimed combat duty 
through unit histories or other documents at the U.S. Army Joint 
Services Records Research Center or other official sources.  The 
Board further notes that, with respect to being subjected to 
weaponry fire, to include mortar or rocket attacks on a base, 
corroboration of every detail of such a claimed stressor, 
including personal participation, is not required; independent 
evidence that the incident occurred is sufficient.  See Pentecost 
v. Principi, 16 Vet. App. 124, 128-29 (2002); Suozzi v. Brown, 10 
Vet. App. 307, 310-311 (1997).  The fact that a veteran was 
stationed at a locale where some of the asserted events occurred 
would strongly suggest that he was, in fact, exposed to those 
events.  Pentecost, supra.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a claim of 
entitlement to service connection for PTSD will vary depending on 
whether or not a veteran was "engaged in combat with the enemy."  
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Where it is 
determined, through recognized military citations or other 
supportive evidence, that a veteran was engaged in combat with 
the enemy and the claimed stressors are related to such combat, 
that veteran's lay testimony regarding claimed stressors must be 
accepted as conclusive as to their actual occurrence and no 
further development for corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  Id.

If, however, it is determined that a veteran did not engage in 
combat, then his lay testimony, by itself, is insufficient to 
establish the alleged stressor(s).  Instead the record must 
contain service records or other independent credible evidence to 
corroborate the veteran's account of in-service stressors.  
Dizolgio v. Brown, 9 Vet. App. 163, 166 (1996).  In sum, if the 
claimed stressor is not combat-related, the veteran's lay 
testimony regarding inservice stressors is insufficient to 
establish the occurrence of the stressor and must be corroborated 
by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 
128, 142 (1997).  

Service department records indicate that the Veteran's military 
occupational specialty during his tour of duty in Vietnam was 
that of a heavy vehicle operator.  There is no indication in 
those records that he was awarded any medal or decoration 
evincing combat duty.  However, in various submissions of the 
Veteran received by VA in connection with his March 2006 original 
claim, his involvement in assigned duties in Vietnam in working 
convoys, serving as a door gunner on a helicopter on one or more 
occasion, and assisting with casualties and corpses is indicated.  

Moreover, there is also credible evidence that the Veteran's base 
camps and transport vehicles were subjected to enemy fire.  
Receiving enemy fire may constitute participation in combat.  See 
Sizemore v. Principi, 18 Vet. App. 264 (2004).  A determination 
that a service person engaged in combat with the enemy may be 
supported by any evidence which is probative of that fact, and 
there is no specific limitation of the type or form of evidence 
that may be used to support such a finding.  VAOPGCPREC 12-99 
(1999).  

Here, the Veteran provides a credible account that on his second 
day in Vietnam he witnessed a fellow soldier, also a new arrival 
in Vietnam, being struck by a rocket propelled grenade and was 
assigned to locate any remains of that soldier.  Also described 
was the Veteran's observation during transport by truck to Phu 
Bai of a Vietnamese village following an attack by the enemy in 
which all women and children were killed and animals were feeding 
on the corpses.  He further noted a specific incident in which he 
was assigned to excavate a ditch to dispose of the bodies of 
Vietnamese people killed in enemy assaults.  

Service treatment records do not identify any complaints or 
findings consistent with PTSD, and while the Veteran indicates 
that he was prescribed Valium for fatigue shortly after his 
discharge from active duty, there is no documentation in the 
medical records of this.  The Veteran's wife in her August 2006 
statement indicated that the Veteran had written to her while in 
Vietnam, describing the deaths of fellow soldiers and one 
particular incident in which he was assigned to look for 
survivors in an attacked orphanage and could find none.  It was 
also reported that the Veteran's postservice adjustment was 
marred by extreme isolation, anger, non-communicative periods, 
and moodiness.  Available medical data denote diagnoses of an 
adjustment disorder and anxiety by a private physician from 2003 
to 2005.  The initial diagnosis of PTSD was made by VA in April 
2006, with notation of recurring nightmares, and the Veteran has 
been receiving ongoing treatment for PTSD from VA since that 
time.  Notably, the VA outpatient treatment records reflect the 
Veteran's account that he had been trained as a heavy equipment 
operator but was at times in Vietnam assigned to act as a door 
gunner on a helicopter and was a witness to and cause of multiple 
deaths of civilian and enemy personnel.  

As it is shown that the Veteran was engaged in combat with the 
enemy and that his claimed stressor was combat-related, there 
remain for consideration only the questions of whether the record 
supports a diagnosis of PTSD and identifies a relationship of the 
verified stressor to such PTSD.  Here, the Veteran has not been 
afforded a VA psychiatric examination, but that notwithstanding, 
his attending mental health professionals, including a VA staff 
psychiatrist, have offered diagnoses of PTSD over a period of 
years.  Moreover, treatment records are reflective of the 
Veteran's account of nightmares at times and sleep difficulties 
relating to his Vietnam experiences.  To that extent, a diagnosis 
of PTSD meeting the prerequisites of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) and medical evidence of a link between 
current symptoms and an inservice stressor are demonstrated.
ORDER

Service connection for PTSD is granted.  



____________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


